DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 and 21-24 are pending and the subject of this FINAL Office Action.  Claims 11-20 are canceled.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amended claim 1 to state “a plurality of independently controllable infrared lamps spaced along a first axis parallel to the platform and movable relative to the platform along a second axis perpendicular to the first axis and parallel to the platform.”  The Office provides new grounds of rejections below to address this new limitation.

New Grounds of Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over NAUKA (US 2017/0305066, effective filing date 09/26/2014), in view of BARNES (US 2018/0319082, effective filing date 01/29/2016).
As to claim 1, NAUKA teaches a platform 24 to support an object to be fabricated (Fig. 19, paras. 0037-0039); a dispenser 82 to deliver a plurality of layers of a feed material over the platform (Fig. 19, paras. 0037-0039); a plurality of independently controllable infrared lamps 86, each infrared lamp directed to a different zone on an outermost layer of the feed material (Fig. 19, paras. 0037-0039).  As to “a plurality of independently controllable infrared lamps spaced along a first axis parallel to the platform and movable relative to the platform along a second axis perpendicular to the first axis and parallel to the platform,” NAUKA teaches that one possible configuration is an array of lamps 84 spaced in a direction perpendicular to the movement of the array (array of Fig. 19, for example, with the movement of Fig. 2, for example).
As to claim 9, NAUKA teaches a controller 70 configured to store digital data representing a pre-defined pattern, coupled to the energy source to cause the energy beam to fuse a portion of the feed material in the pre-defined pattern (paras. 0032-0036 & 0038).
As to claim 10, NAUKA teaches a support 80 that holds the energy source and the plurality of independently controllable lamps (Fig. 19).  NAUKA also states that “[c]arriage 80 is movable back and forth over manufacturing bed 24 to dispense coalescing and modifier agents 34, 40, for example as shown in FIGS. 2-3 and 6-7, and to expose patterned build material to monochromatic light 46, for example as shown in FIGS. 4 and 8” (para. 0037).  In other words, the carriage 80 of NAUKA must be moved by a motor in order to be moveable.  Thus, NAUKA inherently teaches a motor configured to create relative motion between the platform and the support.  Furthermore, NAUKA also teaches that “[i]n some machines 68, support 24 is movable at the urging of controller 70 to compensate for the changing thickness of the in-process structure, for example as layers of build material are added during manufacturing” (para. 0033).  Thus, both the platform/support and carriage include motors that are configured to create relative motion between the platform and the support.

However, monochromatic IR filament bulbs were familiar substitutes for the monochromatic lamps of NAUKA as suggested by NAUKA.  NAUKA states that the “array of individually addressable LEDs, laser diodes” can include “other monochromatic light sources” (para. 0038).  In fact, the examples in NAUKA use an IR light source (para. 0028), and NAUKA discuses familiar IR light sources used in additive manufacturing in the background (para. 0013).  Thus, a skilled artisan reading NAUKA would conclude that familiar IR light sources (“other monochromatic light sources”) could be substituted for the light sources of NAUKA.
To this end, BARNES teaches that familiar IR bulbs were known light source substitutes in additive manufacturing.  As to claims 1, 3-4, 6 and 8, BARNES teaches an additive manufacturing system comprising:
the irradiation source 109 is an IR (infra-red) lamp including at least one tungsten filament that is provided within halogen gas . The cover 111 is a quartz glass seal that contains the halogen gas. The cover 111 may be generally tube-shaped. The irradiation structure 107 further includes a reflector 115 to reflect irradiation from the source 9 towards the media 105. The reflector 115 may be a generally shell-shaped mirror on the opposite side of the source 9 with respect to the media bed

(para. 0024).  This is shown in Figure 2:

    PNG
    media_image1.png
    573
    611
    media_image1.png
    Greyscale
.
As is clear from Figure 2, the irradiation structure 107 is “substantially parallel” to the build platform 105 (see also Figs. 4, 6 & 7).  As to claim 5, BARNES teaches borosilicate lens (para. 0027).  In addition, BARNES clearly shows an arrays of lamps 609 spaced along a first axis parallel to the platform and movable relative to the platform along a second axis SD perpendicular to the first axis and parallel to the platform (Fig. 7, for example).  It was well within the skill of an ordinary artisan to adapt the tubular IR lamps of BARNES to any array structure such as NAUKA, or even to use the array of BARNES to yield a plurality of independently controllable infrared lamps spaced along a first axis parallel to the platform and movable relative to the platform along a second axis perpendicular to the first axis and parallel to the platform.  In other words, a skilled artisan would have been familiar with IR bulb configurations such as in BARNES for additive manufacturing light sources as substitutes for the light sources of NAUKA.
	Furthermore, a skilled artisan would have been fully capable of adapting these light sources such that 
prima facie obvious to one having ordinary skill in the additive manufacturing art before the effective filing date to substitute familiar IR bulbs for the IR light sources of NAUKA in order to achieve the same purpose with a reasonable expectation of success.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over NAUKA (US 2017/0305066, effective filing date 09/26/2014), in view of BARNES (US 2018/0319082, effective filing date 01/29/2016), in further view of BONHAM (US 2002/0024813) and DOHERTY (US 2010/0220983).
NAUKA and BARNES teach the elements of claim 1 as described above.
NAUKA and BARNES do not explicitly teach a housing surrounding the cylindrical bulb, the housing comprising a flow channel configured to cool the cylindrical bulb.
However, analogous prior art demonstrates that flow channels for gas cooling techniques of infrared heat lamps was a common technique to allow more efficient cooling of printed material and maintenance of IR lamp temperatures within a specified range, which were known problems in the additive manufacturing art.  The Office follows the following guidance as to analogous prior art:
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). 
	Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

MPEP § 2141.01(a).  The Specification implies that IR lamp temperature control is critical.  Specifically, the Specification teaches that 
a feed powder can be pre-heated by applying radiative energy to the outermost layer prior to fusing in order to control thermal gradients in both the horizontal and vertical directions during the manufacturing process, which can improve sintering quality and throughput. Heat can also be applied to the fused sections of the part after fusing (also referred to as "heat-treating") and before the next layer of powder is dispensed in order to control the rate of cool-down and thereby minimize residual stresses and further improve sintering quality, e.g., by reducing the likelihood of warping and cracking of the part. The heat can also be used to compensate for thermal non-uniformity due to radiative, convective, and conductive losses within the build volume


	Based on this understanding of the problem faced by the inventor, gas cooling of IR lamps would "logically [] have commended itself to an inventor's attention in considering his problem."  To this end, BONHAM and DOHERTY teach that gas cooling channels in IR lamps were familiar to allow control of IR lamp temperatures.  In fact, BONHAM states that 
[t]he cooling also improves the lamps lifespan by maintaining a lower temperature on the outer shell of the quartz lamp tubes. . . . The shorter wavelengths help to heat up the wafers with a very steep temperature gradient. With a steep temperature gradient, the process time is kept to a minimum and the steep temperature ramps are used to avoid unwanted diffusion which can affect cell lifetime and efficiency. Still further, cooling the lamps by moving the process gas over them also provides for the evacuation of residues and better profile control due to the separation between the sections and air turnover

(para. 0072).  BONHAM summarizes that “the cooling gas is used to cool the housing and lamps during operation of the lamp System” (para. 0010).  Thus, the prior art as demonstrated by BONHAM and DOHERTY shows that cooling gas techniques were reasonably pertinent to the cooling problem faced by the inventor.
prima facie obvious to one having ordinary skill in the additive manufacturing art before the effective filing date to apply familiar IR lamp cooling gas techniques to the IR lamps of NAUKA in view of BARNES in order to control additive manufacturing temperatures with greater precision and efficiency with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over NAUKA (US 2017/0305066, effective filing date 09/26/2014), in view of BARNES (US 2018/0319082, effective filing date 01/29/2016), in further view of HICKERSON (US 2013/0164402).
NAUKA and BARNES teach the elements of claims 1 and 6 as described above.
NAUKA and BARNES do not explicitly teach wherein an inner surface of the housing has a dark coating to absorb heat from the bulb.
However, dark surfaces were familiar substitutes for the mirror surfaces of NAUKA in view of BARNES.  For example, HICKERSON demonstrates that “[l]amp housing 350 is typically constructed from a highly thermally conductive material, such as black anodized aluminum, dispersing extraneous light as heat outside of imaging assembly 300 to maintain the temperature within imaging assembly 300 at an acceptable level” (para. 0034).  In other words, dark lamp housing are familiar to a skilled artisan to maintain temperatures within manufacturing systems at a specific temperature. 
Thus, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the additive manufacturing art before the effective filing date to .

Claims 21-24 is rejected under 35 U.S.C. § 103 as being unpatentable over NAUKA (US 2017/0305066, effective filing date 09/26/2014), in view of BARNES (US 2018/0319082, effective filing date 01/29/2016), in further view of BONHAM (US 2002/0024813) and DOHERTY (2010/0220983), as evidenced by DUDLEY (US 2018/0215092) and BRUGGEMAN (US 2018/0104891).
NAUKA and BARNES teach the elements of claim 1 as described above.
NAUKA and BARNES do not explicitly teach the cylindrical bulb is closed at a first end along the central axis and leads for the filament extend parallel to the central axis to the base of the bulb (claim 21); the filament within the cylindrical bulb forms coils that wind around the central axis that is substantially parallel to the platform (claim 22); a housing surrounding the cylindrical bulb, the housing comprising a flow channel configured to cool the cylindrical bulb (claim 23); or housing with inlet and outlet (claim 24).
However, as to coiled filament IR lamps with cylindrical bulbs as in claims 21-22, DUDLEY and BRUGGEMAN demonstrate that a skilled artisan would have understood the teaching of BARNES and NAUKA as to common IR lamps to also disclose cylindrical bulb is closed at a first end along the central axis and leads for the filament extend parallel to the central axis to the base of the bulb, and the filament within the cylindrical bulb forms coils that wind around the central axis that is substantially parallel to the platform.  DUDLEY demonstrates that common IR lamps have closed ends and leads as in claim 21 (Fig. 16, for example).  BRUGGEMAN explains 
Additionally, as to claims 23-24, analogous prior art demonstrates that flow channels for gas cooling techniques of infrared heat lamps was a common technique to allow more efficient cooling of printed material and maintenance of IR lamp temperatures within a specified range, which were known problems in the additive manufacturing art.  The Office follows the following guidance as to analogous prior art:
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available 
	Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

MPEP § 2141.01(a).  The Specification implies that IR lamp temperature control is critical.  Specifically, the Specification teaches that 
a feed powder can be pre-heated by applying radiative energy to the outermost layer prior to fusing in order to control thermal gradients in both the horizontal and vertical directions during the manufacturing process, which can improve sintering quality and throughput. Heat can also be applied to the fused sections of the part after fusing (also referred to as "heat-treating") and before the next layer of powder is dispensed in order to control the rate of cool-down and thereby minimize residual stresses and further improve sintering quality, e.g., by reducing the likelihood of warping and cracking of the part. The heat can also be used to compensate for thermal non-uniformity due to radiative, convective, and conductive losses within the build volume

(para. 0037).  In other words, the problem to be solved is to control thermal gradients in both the horizontal and vertical directions of the fused material during the manufacturing process, which can improve sintering quality and throughput; and control the rate of cool-down and thereby minimize residual stresses and further improve sintering quality, e.g., by reducing the likelihood of warping and cracking of the part.  To this end, the Specification teaches techniques such as IR lamps that can be cooled to allow cool-down of fused material along a predetermined temperature curve (paras. 0012, 0021, 0027, 0037, 0070, 0073, 0078 & 0083).  
	Based on this understanding of the problem faced by the inventor, gas cooling of IR lamps would "logically [] have commended itself to an inventor's attention in considering his problem."  To this end, BONHAM and DOHERTY teach that gas cooling channels in IR lamps were familiar to allow control of IR lamp temperatures.  In fact, BONHAM states that 
[t]he cooling also improves the lamps lifespan by maintaining a lower temperature on the outer shell of the quartz lamp tubes. . . . The shorter wavelengths help to heat up the wafers with a very steep temperature gradient. With a steep temperature gradient, the process time is kept to a minimum and the steep temperature ramps are used to avoid unwanted diffusion which can affect cell lifetime and efficiency. Still further, cooling the lamps by moving the process gas over them also provides for the evacuation of residues and better profile control due to the separation between the sections and air turnover

(para. 0072).  BONHAM summarizes that “the cooling gas is used to cool the housing and lamps during operation of the lamp System” (para. 0010).  Thus, the prior art as demonstrated by BONHAM and DOHERTY shows that cooling gas techniques were reasonably pertinent to the cooling problem faced by the inventor.
	Thus, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the additive manufacturing art before the effective filing date to apply familiar IR lamp cooling gas techniques to the IR lamps of NAUKA in view of BARNES in order to control additive manufacturing temperatures with greater precision and efficiency with a reasonable expectation of success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743